Martin, J.
delivered the opinion of the court.
This case is before us on a bill of exceptions taken by the defendant and appellant, to the opinion of the district court, who refused to permit him to give in evidence his answers to interrogatories put to him by the plaintiff, in a former suit between them.
By consent of the parties the case is submitted to us, and the defendent, is allowedT'the benefit of his answers in evidence,although they do not come up with the record, and having been used below-but the counsel on both sides have agreed that we should consider them as absolutely denying the allegations in the petition.
We have done so, and it appears to us the facts are proved by two witnesses, whereby the evidence resulting from the answers to the interrogatori~s is done away.
It jg therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.